—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), entered April 30, 1999, which, inter alia, granted the defendant’s motion for summary judgment dismissing the complaint and denied their cross motion for partial summary judgment on the issue of liability under Labor Law § 240 (1) and § 241.
Ordered that the order is affirmed, with costs.
The plaintiff Joseph R. Lang fell from a ladder and sustained injuries while he was performing his duties as a plumber at the defendant’s single-family house. The plaintiffs contend that a question of fact' exists as whether the defendant was directing or controlling the injured plaintiff’s work which, if true, would make the defendant liable for his injuries under Labor Law § 240 (1) and § 241.
Under Labor Law § 240 (1) and § 241, a property owner is absolutely liable for an employee’s injuries resulting from a fall from a ladder if the property owner did not properly protect the employee with respect to the construction, operation, or placement of the ladder (see, Labor Law § 240 [1]; § 241 [6]). However, an owner of a single-family house is exempt from these statutes unless the owner directed or controlled the plaintiff’s work (see, Labor Law § 240 [1]; § 241 [6]; Rimoldi v Schanzer, 147 AD2d 541).
The plaintiffs failed to raise an issue of fact as to whether the defendant directed or controlled the injured plaintiff’s work. Although the defendant was a carpenter/contractor by trade and performed a significant amount of work in constructing the house, he did not control, direct, or supervise the method or manner of the injured plaintiff’s plumbing tasks (see, Jenkins v Jones, 255 AD2d 805; Jacobsen v Grossman, 206 AD2d 405; Kolakowski v Feeney, 204 AD2d 693). “[T]he exemption is not vitiated by reason of a homeowner engaging in construction work on the premises unrelated to that undertaken by [the] plaintiff” (Kammerer v Baskewicz, 257 AD2d 811, 812). Thus, the defendant is exempt from the mandates of Labor Law § 240 (1) and § 241.
*299The plaintiffs’ remaining contention is without merit. Thompson, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.